DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-8 and 21-32 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming, by laser beam processing, a first pattern of electrically-conductive structures at a first surface of a laminar substrate of laser direct structuring material; forming, by the laser beam processing, a second pattern of electrically-conductive structures at a second surface of the substrate, the second surface being opposite the first surface; and forming electrically-conductive vias through the substrate between the first surface of the substrate and the second surface of the substrate, the electrically-conductive vias coupled to at least one of the electrically-conductive structures in the first pattern of electrically-conductive structures and in the second pattern of electrically-conductive structures” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “forming, by laser beam processing, a first pattern of electrically-conductive structures at a first surface of a laminar substrate of laser direct structuring material; 3Application No. 16/837,565 Reply to Office Action Dated March 14, 2022 forming, by the laser beam processing, a second pattern of electrically-conductive structures at a second surface of the substrate, the second surface being opposite the first surface; forming electrically-conductive vias through the substrate between the first surface of the substrate and the second surface of the substrate, the electrically-conductive vias coupled to at least one of the electrically-conductive structures in the first pattern of electrically-conductive structures and in the second pattern of electrically-conductive structures; and forming a copper layer on the first pattern of electrically-conductive structures, the second pattern of electrically-conductive structures, and the electrically-conductive vias” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21. Also, the prior art of record does not teach “forming a first pattern of electrically-conductive structures at a first surface of a laminar substrate of laser direct structuring material, the first pattern of electrically-conductive structures formed by laser beam processing; forming a second pattern of electrically-conductive structures at a second surface of the substrate that is opposite the first surface, the second pattern of electrically-conductive structures formed by laser beam processing; and forming electrically-conductive vias extending through the substrate between the first surface of the substrate and the second surface of the substrate, the electrically-conductive 5Application No. 16/837,565 Reply to Office Action Dated March 14, 2022 vias coupled to at least one of the electrically-conductive structures in the first pattern of electrically-conductive structures and in the second pattern of electrically-conductive structures; and electrically coupling at least one semiconductor die to the leadframe, the at least one semiconductor die electrically coupled to the first pattern of electrically-conductive structures at the first surface of the substrate, the second pattern of electrically-conductive structures at the second surface of the substrate and the electrically-conductive vias” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 25, 2022